DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record as amended by the applicant on 04/26/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 11, and 20.
The closest prior art of record is Kramer et al. (PGPub 2012/0302989); Pickard (USPN 6,743,203); Dunne (WO 2014/080020 A1); Stefansen (WO 2014/195183 A1); Paproski et al. (PGPub 2008/0183140); Cronenberg et al. (PGPub 2013/0110049); and Raymond et al. (WO 2011/060541 A1).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a mixing and injector device comprising: 
a housing; 
one or more displacement mechanisms; 
a needle assembly; and 
an actuation mechanism having a pre-loaded energy source.

wherein the housing comprises a plurality of separate and distinct containers disposed therein;
wherein the one or more displacement mechanisms correspond to each of the plurality of containers disposed within the housing;
wherein the needle assembly is provided about one of the plurality of containers, the needle assembly further comprising:
		a septum; 
a needle being separated from the plurality of chambers by the septum, the needle having a proximal end configured to pierce the septum in an actuated state; and 
a needle carrier, the needle carrier being configured to translate axially with respect to and toward the septum and the plurality of chambers thus enabling the needle to pierce the septum and provide fluid communication from the plurality of chambers through the needle in the actuated state; and
	wherein the pre-loaded energy source of the actuation mechanism is configured to selectively cause the needle to pierce the septum and displace a fluid disposed in the plurality of containers.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.